Citation Nr: 1758560	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable evaluation for hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded the appeal for further development in July 2015.  


FINDINGS OF FACT

1.  The Veteran is incarcerated in a state prison.

2.  Substantial efforts have been made to examine the Veteran under the circumstances.

3.  Further attempts to afford the Veteran a VA examination would be futile.

4.  No hearing examination is of record during the appeal period.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2015, the Board remanded the matter on appeal to attempt to afford the Veteran a VA examination at the Solano State Prison in California.  In March 2017, the RO contacted the prison in an attempt to have the Veteran examined either at the local VA Medical Center (VAMC), or at the prison by a VA employee or contractor.  The prison responded, notifying the RO that they did not have the equipment necessary to conduct the examination.  It was noted that the examination required testing by stationary equipment that could not be transported to the facility.  In addition, incarcerated Veterans are on the BVA contract exclusion list; therefore, a fee-basis (contractor) examination was not possible.  Lastly, a federal policy prohibited weapons on clinic grounds; therefore, inmates could not be transported outside of the prison to a VA clinic.

VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C. § 5107(a) (2012); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C. § 5711 (2012).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, III.iv.3.F.2.d.

No further attempts to afford the Veteran a VA examination are necessary.  Here, he is incarcerated for the foreseeable future, and the authorities at the prison will not permit the Veteran to leave that facility for the examination.  VA has made substantial efforts to examine the Veteran under the circumstances, and no further development is necessary in this regard.  The Board will address the matter based on the record before it.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hearing loss is currently rated as noncompensably disabling under DC 6100.  He filed a request for an increased (compensable) rating in July 2009.  Therefore, the appeal period is from July 2008.

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85 (2017).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2017).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(b) (2017). 

Generally speaking, if impaired hearing is service connected in only one ear, the non-service-connected ear is assigned a designation of Roman numeral I for purposes of determining the percentage evaluation from Table VII. However, effective from December 6, 2002, if an appellant has hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability, and hearing impairment as a result of non-service-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, VA will pay compensation as if both ears were service connected.  See Compensation for Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (now codified at 38 C.F.R. § 3.383(a)(3)).

The Veteran has not had an examination for his hearing loss at any point during the appeal period.  As noted, VA has made substantial efforts to schedule an examination, but circumstances surrounding the Veteran's incarceration in state prison preclude completing an examination.  With no data to support the claim, a mechanical application of DC 6100 cannot lead to an increased (compensable) rating.

The Board acknowledges the Veteran's lay reports regarding his hearing loss.  He is competent to relate his observations as to decreased hearing.  However, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems that can be applied to rating tables under DC 6100 to rate his hearing loss.  

Without audiometric findings from a hearing examination, the evidence weighs against a compensable rating for hearing loss.  There is no doubt to be resolved; the claim for a compensable rating for hearing loss is denied.  


ORDER

A compensable rating for hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


